Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are under examination.
Priority
Claims 1-20 find support in Application No. 62694375.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 6 is objected to because of the following informalities:
In claim 6, “the plurality of possible sources include” should read “the plurality of possible sources includes”
In claim 18, “one of the variant” should read “one of the variants”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more.
	The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e., a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2) If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1), the claims recite processes and computer systems.
With respect to step (2A)(1), the claims recite an abstract idea of gathering data, transforming data, classifying data, and displaying data. “Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection”. MPEP 2106.04.
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships, and mathematical calculations), certain methods or organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/judging and organizing information. MPEP 2106.04(a)(2).
Claims 1, 19, and 20 are independent and recite nearly the same limitations.
Mathematical concepts and/or mental processes recited in claims 1, 19, and 20 include:
“receiving, for each of the variants, a plurality of values for a plurality of covariates from the biological sample”; (a mathematical step or mental process of transforming data)
“inputting the variants into a source assignment classifier to determine a source for each of the variants”; (a mathematical step or mental process of classifying data)
Therefore, the claim explicitly recites elements that, individually and in combination, constitute one or more judicial exceptions.
With respect to step 2A(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application. MPEP 2106.04(d). The claimed additional elements are analyzed alone or in combination to determine if the abstract idea is integrated into a practical application. MPEP 2106.04(d).I.; MPEP 2106.05(a-h). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application. MPEP 2106.04(d).III.
Claims 1, 19, and 20 recite additional elements that are not an abstract idea: “receiving a plurality of variants obtained from a biological sample, the variants being of unknown source upon receipt” and “providing the determined sources for the variants”, which are data gathering and outputting steps, respectively. Data gathering and outputting steps are not abstract ideas, they are extra-solution activity, as they collect the data needed to carry out the abstract idea and display results, respectively. Data gathering and outputting does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed. Data gathering and outputting steps are not sufficient to integrate an abstract idea into a practical application. MPEP 2106.05(g). Additionally, limitations describing the source of the information (“obtained from a biological sample” and “being of unknown source upon receipt”) are not positive active method steps – they merely describe an aspect of the received data.
Claims 19 and 20 also recite the additional non-abstract elements of a storage medium, electronic device (i.e., a computer), and computer instructions (i.e., one or more programs) for carrying out the method of claim 1.
The claims do not describe any specific computational steps by which the storage medium or computer carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions. The claims require nothing more than a generic computer to perform the functions that constitute the judicial exception. Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate the abstract idea into a practical application. MPEP 2106.05(f).
Dependent claims 2-18 have been analyzed with respect to 2A-2. Dependent claims 2-18 are directed to further abstract limitations. Additional abstract limitation cannot integrate the judicial exception into a practical application as they are part of that exception.
None of these dependent claims recite additional elements, alone or in combination, which would integrate a judicial exception into a practical application.
Finally, the step (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims lack a specific inventive concept. The judicial exception alone cannot provide that inventive concept or practical application. MPEP 2106.05. Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. MPEP 2106.05(I)(A)(i-vi).
With respect to claims 1, 19, and 20, the additional elements of data gathering and outputting do not rise to the level of significantly more than the judicial exception. Cohen et al. (Detection and localization of surgically resectable cancers with a multi-analyte blood test. (2018). Science, 359, 926-930) and Ainscough (Knowledge Driven Approaches and Machine Learning Improve the Identification of Clinically Relevant Somatic Mutations in Cancer Genomics. (2017). Arts & Sciences Electronic Theses and Dissertations. 1190.) each discloses the elements equivalent to the claimed data gathering (Cohen, p. 3; Ainscough, p. 32) and outputting steps (Cohen, p. 6; Ainscough, p. 32). As such, the prior art recognizes that these data gathering and outputting elements are routine, well-understood, and conventional in the art. Activities such as data gathering and outputting do not improve the functioning of a computer, or comprise any improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a non-conventional or unconventional step. Data gathering and outputting steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception. MPEP 2106.05(g-h).
With respect to claims 19 and 20, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. Cohen and Ainscough each disclose computers or computing elements which perform the same functions. As such, the prior art recognizes that these computing elements are routine, well-understood, and conventional in the art. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer. Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea. MPEP 2106.05(b)(I-III).
Dependent claims 2-18 have been analyzed with respect to step 2B. Dependent claims 2-18 provide additional abstract limitations. Additional abstract limitations cannot provide significantly more than the judicial exception as they are a part of that exception. None of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
In combination, the generation and display of the data, acted upon by the judicial exception, performed in a generic computer or generic computing environment fail to rise to the level of significantly more. The data gathering and outputting steps provide the data for the judicial exception, which is carried out by the general purpose computers. No non-routine step or element has clearly been identified.
The claims have all been examined to identify the presence of one or more judicial exceptions. Each additional limitation in the claims has been addressed, alone and in combination, to determined whether the additional limitations integrate the judicial exception into a practical application. Each additional limitation in the claims has been addressed, alone and in combination, to determine whether those additional limitations provide an inventive concept which provides significantly more than those exceptions.
For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen.
Regarding claims 1, 19, and 20, Cohen teaches receiving variants from a biological sample (p. 6), extracting features from the variants (p. 6), classifying the variants (p. 6), and displaying the results (p. 6). Regarding claims 19 and 20, Cohen teaches computer programs in the form of supervised machine learning (p. 6), which necessarily run on a generalized computer, to perform the methods described in claims 1, 19, and 20.
Regarding claim 2, Cohen teaches computing a numerical score for the source of the variant (Table S8).
Regarding claim 4, Cohen teaches computing numerical scores for the possible sources of the variant (Table S8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 8-12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Ainscough.
Claims 1, 19, and 20 are drawn to receiving variants from a biological sample, extracting features from the variants, classifying the variants, and displaying the results. Claims 19 and 20 are drawn to performing the above machine learning method on a generalized computer. 
Regarding claims 1, 19, and 20, Cohen teaches receiving variants from a biological sample (p. 6), extracting features from the variants (p. 6), classifying the variants (p. 6), and displaying the results (p. 6). Regarding claims 19 and 20, Cohen teaches computer programs in the form of supervised machine learning (p. 6), which necessarily run on a generalized computer, to perform the methods described in claims 1, 19, and 20. Regarding claim 2, Cohen teaches computing a numerical score for the source of the variant (Table S8). Regarding claim 4, Cohen teaches computing numerical scores for the possible sources of the variant (Table S8). Cohen teaches sequencing ctDNA, a type of cfDNA, for a supervised machine learning method to predict underlying cancer type in a patient (p. 6), reading on the limitation of variant sequences originating from cfDNA of claim 8. 
Cohen does not explicitly teach a feature indicating the accuracy of the variant sequencing as in claims 8 and 10.
However, Ainscough teaches a feature representing the base quality of reference reads (p. 161-163), reading on the limitation of the accuracy of the variant sequencing of claims 8 and 10.  Ainscough teaches features extracted from somatic DNA (p. xi), reading on the limitation of variant sequences originating from gDNA of claim 10. Ainscough teaches a feature representing the count of reference reads (p. 22), reading on the limitation of the count of reference reads of claims 9 and 11.  Ainscough teaches a feature representing variant frequency that may be used in a filtering step (p. 10), reading on the variant frequency score of claim 12.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Cohen to incorporate the (1) machine learning algorithm computer programs of Ainscough because Cohen teaches the use of supervised machine learning (p. 6); and (2) the additional features present in Ainscough because Cohen teaches that additional features could be used to increase their machine learning method’s sensitivity (p. 7).

Claims 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Ainscough as applied to claims 1-2, 4, 8-12, 19, and 20 above, and further in view of Markou & Singh (Novelty detection: a review—part 2:: neural network based approaches, Signal Processing, Volume 83, Issue 12, 2003, 2499-2521, ISSN 0165-1684, doi.org/10.1016/j.sigpro.2003.07.019) and Konnick & Pritchard (Germline, hematopoietic, mosaic, and somatic variation: interplay between inherited and acquired genetic alterations in disease assessment. Genome Med. 2016 Oct 5; 8(1):100. doi: 10.1186/s13073-016-0350-8. PMID: 27716394; PMCID: PMC5050638).
Cohen in view of Ainscough teaches a method of receiving variants from a biological sample, extracting features from the variants, classifying the variants, and displaying the results as applied to claims 1-2, 4, 8-12, 19, and 20 above.
Cohen in view of Ainscough does not explicitly teach determining confidence values associated with a numerical classification score as in claims 3 and 5.
However, Markou teaches assigning error bars to the classification output for individual data points (p. 2501), reading on the limitation of confidence values in claims 3 and 5. Markou teaches testing inputs against threshold values and then categorizes inputs, including categorizing inputs as unknown conditions (p. 2507), reading on the limitation of the unknown source variant label of claim 6.. Markou teaches categorizing inputs in an unknown class using a threshold (p. 2501), reading on the limitation of assigning an unknown label determined by a threshold of claim 7.
Konnick teaches a tumor source (i.e., neoplasia), blood source (i.e., hematopoietic clones), germline source, and an other source (i.e., somatic), reading on the limitation of at least five variant source labels, including a tumor source, a germline source, a blood source, and an other source of claim 6. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Cohen by assigning confidence values to numerical classification scores of Markou and by including the additional variant source labels presented in Konnick because a network “trained to discriminate between a number of classes coming from a set of distributions, will be completely confused when confronted with data coming from an entirely new distribution. It is necessary for most applications for the system to output along with the classification of a data input, a measure of confidence of this decision” (Markou, p. 2501) and Cohen states that for their method “to actually establish the clinical utility…and to demonstrate that it can save lives” needs additional source variant labels (p. 7).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Ainscough as applied to claims 1-2, 4, 8-12, 19, and 20 above, and further in view of Hu et al. (Identifying Circulating Tumor DNA Mutation Profiles in Metastatic Breast Cancer Patients with Multiline Resistance, EBioMedicine, Volume 32, 2018. Pages 111-118). Claim 13 is drawn to an extracted feature that indicates the ratio of a variant allele’s frequency in gDNA to a variant allele’s frequency in cfDNA.
Cohen in view of Ainscough teaches a method of receiving variants from a biological sample, extracting features from the variants, classifying the variants, and displaying the results as applied to claims 1-2, 4, 8-12, 19, and 20 above.
Cohen in view of Ainscough does not explicitly teach a feature comprising a ratio of variant allele frequency in gDNA to a variant allele frequency in cfDNA.
However, Hu teaches comparing copy number variation expressed as the ratio of adjusted depth between ctDNA and control gDNA in a variant filtering method (p. 112).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Cohen to incorporate the feature of Hu because Cohen teaches that additional features could be used to increase their machine learning method’s sensitivity (p. 7).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Ainscough as applied to claims 1-2, 4, 8-12, 19, and 20 above, and further in view of Fulop (Computational methods for annotation analysis of genetic variations. MS thesis. Itä-Suomen yliopisto, 2015).
Claim 14 is drawn to an extracted feature that indicates a category of an allele change from one allele to another allele.
Cohen in view of Ainscough teaches a method of receiving variants from a biological sample, extracting features from the variants, classifying the variants, and displaying the results as applied to claims 1-2, 4, 8-12, 19, and 20 above.
Cohen in view of Ainscough does not explicitly teach a feature indicating a category of an allele change from one allele to another allele.
However, Fulop teaches annotating variations that indicate allele change (p. 20).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Cohen to incorporate the feature of Fulop because Cohen teaches that additional features could be used to increase their machine learning method’s sensitivity (p. 7).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Ainscough as applied to claims 1-2, 4, 8-12, 19, and 20 above, and further in view of Cario & White (Orchid: a novel management, annotation and machine learning framework for analyzing cancer mutations, Bioinformatics, Volume 34, Issue 6, 15 March 2018, Pages 936–942).
Claim 15 is drawn to an extracted feature that indicates a trinucleotide context for a variant.
Cohen in view of Ainscough teaches a method of receiving variants from a biological sample, extracting features from the variants, classifying the variants, and displaying the results as applied to claims 1-2, 4, 8-12, 19, and 20 above.
Cohen in view of Ainscough does not explicitly teach a feature indicating a variant’s trinucleotide context.
However, Cario teaches features that include trinucleotide contexts (p. 938).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Cohen to incorporate the feature of Cario because Cohen teaches that additional features could be used to increase their machine learning method’s sensitivity (p. 7).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Ainscough as applied to claims 1-2, 4, 8-12, 19, and 20 above, and further in view of He et al. (Characterization and machine learning prediction of allele-specific DNA methylation, Genomics, Volume 106, Issue 6, 2015, Pages 331-339, ISSN 0888-7543). 
Claim 16 is drawn to an extracted feature that indicates a variant overlaps a segmental duplication. 
Cohen in view of Ainscough teaches a method of receiving variants from a biological sample, extracting features from the variants, classifying the variants, and displaying the results as applied to claims 1-2, 4, 8-12, 19, and 20 above.
Cohen in view of Ainscough does not explicitly teach a feature indicating if a position of one of the variants overlaps a segmental duplication.
However, He teaches a feature indicating if a variant is or is not in segmental duplication (p. 335).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Cohen to incorporate the feature of He because Cohen teaches that additional features could be used to increase their machine learning method’s sensitivity (p. 7).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Ainscough as applied to claims 1-2, 4, 8-12, 19, and 20 above, and further in view of Acuna-Hidalgo et al. (Ultra-sensitive Sequencing Identifies High Prevalence of Clonal Hematopoiesis-Associated Mutations throughout Adult Life, The American Journal of Human Genetics, Volume 101, Issue 1, 2017, Pages 50-64).
Claim 17 is drawn to an extracted feature that indicates a variant overlaps a known clonal hematopoiesis gene.
Cohen in view of Ainscough teaches a method of receiving variants from a biological sample, extracting features from the variants, classifying the variants, and displaying the results as applied to claims 1-2, 4, 8-12, 19, and 20 above.
Cohen in view of Ainscough does not explicitly teach a feature indicating if a gene associated with a variant overlaps a known clonal hematopoiesis gene.
However, Acuna-Hidalgo teaches a feature indicating overlap of variants with previously identified clonal hematopoiesis-driver mutations (p. 51).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Cohen to incorporate the feature of Acuna-Hidalgo because Cohen teaches that additional features could be used to increase their machine learning method’s sensitivity (p. 7).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Ainscough as applied to claims 1-2, 4, 8-12, 19, and 20 above, and further in view of Paicu (miRNA detection and analysis from high-throughput small RNA sequencing data. Diss. University of East Anglia, 2016).
Claim 18 is drawn to an extracted feature that indicates if a variant position is overlapped by a threshold number of mapping locations.
Cohen in view of Ainscough teaches a method of receiving variants from a biological sample, extracting features from the variants, classifying the variants, and displaying the results as applied to claims 1-2, 4, 8-12, 19, and 20 above.
Cohen in view of Ainscough does not explicitly teach a feature indicating if a variant position is overlapped by a threshold number of mapping locations.
However, Paicu teaches filtering variants based on number of mapping locations (p. 68).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Cohen to incorporate the feature of Paicu because Cohen teaches that additional features could be used to increase their machine learning method’s sensitivity (p. 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A. DIVITO II whose telephone number is (571)272-5483. The examiner can normally be reached on M-Th from 9:00 am to 4:00 pm. Email may be sent to thomas.divito@uspto.gov if the appropriate permissions have been filed.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KARLHEINZ R. SKOWRONEK, can be reached at telephone number (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/T.D./Examiner, Art Unit 4182                                                                                                                                                                                                        
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1671